Citation Nr: 1103001	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The case was previously before the Board in March 2010.  At that 
time, the Board denied entitlement to an initial evaluation in 
excess of 30 percent for posttraumatic stress disorder (PTSD).  
The Board also remanded the claim of service connection for a 
sleep disorder and a claim for an initial compensable rating for 
bilateral hearing loss.

By a September 2010 rating decision, the RO increased the rating 
for bilateral hearing loss to 10 percent effective September 7, 
2010.  In October 2010, the Veteran's representative indicated 
that the Veteran was satisfied with the rating for bilateral 
hearing loss and that he would like to withdraw the appeal of 
that issue.  Therefore, the Board finds that the appeal of the 
claim for an initial compensable rating for bilateral hearing 
loss has been withdrawn.  See 38 C.F.R. § 20.204 (2010).


FINDING OF FACT

The Veteran does not have a sleep disorder that is attributable 
to his active military service; nor was it caused or made worse 
by service-connected PTSD.


CONCLUSION OF LAW

The Veteran does not have a sleep disorder that is the result of 
disease or injury incurred in or aggravated during active 
military service; a sleep disorder is not proximately due to or 
the result of a service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a June 2008 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claim of service connection for a 
sleep disorder, including on a secondary basis.  The June 2008 
letter also provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2008 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the claim 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center in Oklahoma City, Oklahoma.  
Notably, the Veteran has indicated that he has not received 
treatment from any VA or private facility for a sleep disorder 
such as sleep apnea.  Pursuant to the Board's March 2010 remand, 
the Veteran was provided a VA examination in connection with his 
claim, the September 2010 report of which is of record.  That 
examination report contains sufficient evidence by which to 
decide the claim regarding the origin of the Veteran's sleep 
apnea and the possible effects that his service-connected PTSD 
has on his sleep apnea.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Service connection may also be granted for disability that is 
proximately due to or aggravated by service-connected disease or 
injury.  38 C.F.R. § 3.310 (2010).

The Veteran contends that service connection is warranted 
primarily on a secondary basis as a result of his service-
connected PTSD.  Sleep impairment is a manifested symptom of his 
PTSD contemplated by a 30 percent rating.  However, the Veteran 
asserts that he has a distinct sleep disorder, such as sleep 
apnea, that warrants separate consideration.  The Veteran is also 
service connected for bilateral hearing loss and tinnitus.  He 
has not contended, and the evidence does not suggest, that he has 
a sleep disorder related to either of those two disabilities.  
The Veteran does also contend that service connection may be 
warranted on a direct basis.

Post-service treatment records do not include references to sleep 
apnea or other sleep disorders.  The Veteran indicated that he 
has not sought treatment for his problems.  Nevertheless, the 
Veteran and his family have attested to the fact that he 
experiences physical problems with sleep.  They stated that he 
holds his breath and stops breathing for periods and generally 
has inconsistent breathing while sleeping.

Pursuant to the Board's March 2010 remand, the Veteran underwent 
a sleep study in conjunction with a September 2010 VA respiratory 
examination.  The sleep study revealed that the Veteran does have 
obstructive sleep apnea syndrome.  Thus, the evidence establishes 
the existence of the claimed disability.

In regards to the possibility of a relationship between the 
Veteran's sleep apnea and military service, his service treatment 
records are negative for references to treatment for, symptoms 
of, or a diagnosis of sleep apnea or other sleep disorder.  The 
Veteran's entrance and separation examinations were normal.

The Veteran's DD-214 documents that he was awarded the Combat 
Action Ribbon during the Vietnam War.  This award reflects that 
the Veteran participated in combat against the enemy.  However, 
the Veteran has not indicated that he incurred a combat-related 
injury or disease that could possibly be related to his sleep 
apnea.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not 
pertinent to this claim.

Pursuant to the Board's March 2010 remand, the September 2010 VA 
examiner considered the theory of a relationship between any 
identified sleep disorder and the Veteran's military service.  
The September 2010 VA examiner diagnosed the Veteran with 
obstructive sleep apnea on account of the results of the sleep 
study.  The examiner interviewed the Veteran and reviewed the 
claims file.  The Veteran reported a four to five year history of 
"catching his breath" while sleeping.  Notably, this history is 
in contrast to the Veteran's reported history of trouble sleeping 
in connection with his PTSD; e.g. as a result of waking up at 
night due to nightmares.  At a January 2008 VA psychiatric 
examination, the Veteran indicated that he had experienced that 
type of sleep impairment for 38 years.  The September 2010 VA 
examiner stated that there was no evidence that the Veteran was 
diagnosed with a sleep condition while in the military or within 
five years of his discharge from the military.  The examiner 
noted that the onset of the Veteran's symptoms was reported as 
about five years prior to the examination.  It was therefore the 
examiner's opinion that the Veteran's current sleep condition is 
less likely as not related to his active military service.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a sleep disorder (distinct from any 
sleep impairment contemplated as a symptom of PTSD) that is 
attributable to his active military service.  The evidence simply 
does not suggest any such relationship exists.  The Veteran has 
not identified any in-service event, injury, or disease (related 
to combat or otherwise) to which his sleep apnea could be 
related.  Additionally, the service treatment records do not 
reflect that sleep apnea or symptoms related thereto existed when 
the Veteran was in active military service.  Moreover, the 
September 2010 VA examiner considered this theory and did not 
endorse it.  Instead, the examiner opined that the Veteran's 
sleep apnea is less likely as not related to his active military 
service.  The opinion is persuasive as it finds support in the 
record and was made after the examiner reviewed the claims file, 
and examined and interviewed the Veteran.  The evidence tends to 
suggest that the Veteran's sleep apnea had its onset many years 
after his separation from military service based on both the 
post-service medical evidence and his own reported history.  
Thus, the Board concludes that service connection is not 
warranted for a sleep disorder on a direct basis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

With respect to the possibility of a relationship between the 
Veteran's sleep apnea and his service-connected PTSD, the Veteran 
has not submitted any competent medical evidence supporting his 
claim.  He maintains that his PTSD may have caused his sleep 
apnea.  Pursuant to the Board's March 2010 remand, the September 
2010 VA examiner also addressed this theory.  The examiner stated 
that a review of research articles did not show any evidence that 
obstructive sleep apnea is etiologically related to PTSD.  
Therefore, it was the examiner's opinion that it is less likely 
as not that the Veteran's sleep disorder was caused by or 
worsened by his PTSD.  The Board finds the VA examiner's opinion 
to be persuasive as it was made after a review of the claims 
file, and an examination and interview of the Veteran.  
Additionally, the examiner considered both secondary causation 
and aggravation as requested by the Board's remand instructions.  
Moreover, the examiner considered the theory in the context of 
research articles on the matter.

The Veteran's representative submitted a research article dated 
in 1998 from Psychosomatics that discusses the possible overlap 
of treatment for co-morbid PTSD and obstructive sleep apnea 
syndrome.  The article does not indicate that PTSD causes or 
aggravates sleep apnea.  Instead, it pertains to a case study of 
one veteran with PTSD and sleep apnea.  The study found that 
effectively treating sleep apnea may improve PTSD-related 
symptoms of sleeping problems.  Therefore, if anything, the 
article suggests that sleep apnea may aggravate PTSD and not vice 
versa.  In any case, the article pertains to a different veteran 
and does not contain any information concerning the present 
Veteran's claim.  The September 2010 VA examiner considered 
research articles and found that they do not show that 
obstructive sleep apnea is etiologically related to PTSD.  Thus, 
the 1998 research article does not constitute probative evidence 
for substantiating the Veteran's claim.

In consideration of the evidence of record, the Board finds that 
the Veteran's sleep apnea was not caused or made worse by his 
service-connected PTSD.  The competent medical evidence weighs 
against the claim.  Although the Veteran has set forth a theory 
of entitlement on a secondary basis, the September 2010 VA 
examiner considered the theory and did not endorse it.  There is 
no indication that the Veteran has the requisite expertise to 
provide a probative opinion on a complex medical matter such as 
an etiological relationship between a co-morbid sleep apnea and 
PTSD.  Given these findings, the Board concludes that service 
connection is not warranted for a sleep disorder on a secondary 
basis.  See 38 C.F.R. § 3.310.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a sleep disorder must be denied on both a 
direct and secondary basis.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of service connection, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a sleep disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


